DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 was filed as appropriate.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Houle et al, (U.S. 20070119678), hereinafter referred to as Houle in view of Martin et al, (U.S. 20170219054), hereinafter referred to as Martin.
Houle discloses the following in figure 6:
	Claim 1. A clutch assembly comprising: A first torque input 114 and a second torque input 118  for torque transmission; a second clutch member 140 configured to selectively couple the second torque input 118  and a third torque input 116 for torque transmission therebetween; and wherein the first clutch member 138 is nested radially inside the first torque input, the second torque input 118  is nested radially inside the first clutch member, the second clutch member 140 is nested radially within the second torque 
	Houle does not disclose a first clutch member configured to selectively couple with the first and second inputs.
	Martin discloses in figure 1 a first clutch member B configured to selectively couple and a first 94 and second 48, 64 torque input and is nested radially with the second clutch A, with the second clutch configured to engage with the second 48, 64 and third 50, 56 torque inputs.
	It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature. It should also be noted that the specification interchangeably refers to input members as input/output members.

	Martin further teaches the mode of operation in the following claims in figure 1:
Claim 2. The clutch assembly of claim 1, wherein, in a first mode of operation: the first clutch member B decouples the first torque input 94 from the second torque input 48, 64; and the second clutch member A decouples the second torque input 48, 64 from the third torque input 50, 56. 


Claim 3. Martin further discloses the clutch assembly of claim 2, wherein, in a second mode of operation: the first clutch member B couples the first torque input 94 with the second torque input 48, 64;  and the second clutch member A decouples the second torque input 48, 64  from the third torque input 50, 56. 
It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.

Claim 4. Martin further discloses the clutch assembly of claim 3, wherein, in a third mode of operation: the first clutch member B decouples the first torque input 94 from the second torque input 48, 64;  and the 
It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.

Claim 5. Martin further discloses the clutch assembly of claim 4, wherein, in a fourth mode of operation: the first clutch member B couples the first torque input 94 to the second torque input 48, 64;  and the second clutch member A couples the second torque input 48, 64  with the third torque input 50, 56. 
It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.


Houle does not disclose a first clutch member movable between an engaged position and a disengaged position to selectively couple a first 
Martin discloses a first clutch member B movable between an engaged position and a disengaged position to selectively couple a first torque input 94 and a second torque input 48,64  for torque transmission therebetween; and wherein: in a first mode of operation, the first clutch member B and the second clutch member A are both in the disengaged position such that the first torque input 94 is decoupled from the second torque input 48, 64  and the second torque input 48, 64  is decoupled from the third torque input; in a second mode of operation, the first clutch member B is in the engaged position such that the first torque input 94 is coupled to the second torque input 48, 64  and the second clutch member A is in the disengaged position such that the second torque input 48, 64  is decoupled from the third torque input; in a third mode of operation, the first clutch member B is in the disengaged position such that the first torque input 94 is decoupled from the second torque input 48, 64  and the second clutch member A is in the engaged position such that the second torque input 48, 64  is coupled to the third torque input; and in a fourth mode of operation, the first clutch member B and the second clutch member A are both in the engaged position such that the first torque input 94 is coupled to the second torque input 48, 64  and the second torque input 48, 64  is coupled to the third torque input 50, 56. 


Claim 13. Martin further discloses the clutch assembly of claim 8, wherein: the first clutch member B is disposed radially within the first torque input 114; the second torque input 48, 64 is disposed radially within the first clutch member; the second clutch member A is disposed radially within the second torque input 118; and the third torque input 116 is disposed radially within the second clutch member 140.
It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.

Claim 14. Martin further discloses a method of operating a clutch assembly having a first clutch member B and a second clutch member, the 
	It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.


	It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.

Claim 16. Martin further discloses the method of claim 15, further comprising, in a second mode of operation: moving the first clutch member B to the first position wherein the first torque input 94 is coupled to the second torque input 48, 64; and moving the second clutch member A to the second position wherein the second torque input 48, 64 is decoupled from the third torque input 50, 56. 
	It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch 


Claim 17. Martin further discloses the method of claim 16, further comprising, in a third mode of operation: moving the first clutch member B to the second position wherein the first torque input 94 is decoupled from the second torque input 48, 64; and moving the second clutch member A to the first position wherein the second torque input 48, 64 is coupled to the third torque input 50, 56. 
	It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.

Claim 18. Martin further discloses the method of claim 17, further comprising, in a fourth mode of operation: moving the first clutch member B to the first position wherein the first torque input 94 is coupled to the second torque input 48, 64; and moving the second clutch member A to the first 
It would have been prima facie obvious before the time of the invention to have substituted the electromagnetic clutches for fluid actuated clutch packs since this is a simple substitution of one known type of clutch for another to yield predictable results (see MPEP 2141). In this case, it would lower the initial cost of production and allow for a higher operating temperature.	

Allowable Subject Matter
Claims 6, 7, an d 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY E. BELL/Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655